Citation Nr: 1136459	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-30 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran initially reported that he was treated for back pain at the VA treatment facility in Youngstown, Ohio, from 1996 to 1997.  A search for these records yielded negative results.  However, the Veteran subsequently stated that he was treated at this facility in 1998. Therefore, on remand, efforts should be undertaken to obtain the Veteran's complete treatment records from the VA treatment facility in Youngstown, Ohio.  The Veteran's complete treatment records from the Social Security Administration (SSA) should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from the VA treatment facility in Youngstown, Ohio, dated from June 1976 to present.  If these records are not available, a negative reply should be provided.

2.    Make arrangements to obtain from the Social Security Administration (SSA) copies of all the documents or evidentiary material that were used in considering the Veteran's claim for disability and/or SSDI benefits.

3.  Next, make a determination as to whether a VA examination is required in accordance with 38 C.F.R. § 3.159(c)(4).  If so, schedule the Veteran for an appropriate VA examination.

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



